Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John A. Griffiths on 3/22/21.
The application has been amended as follows: 
The claims have been amended as follows: 
	Referring to claim 4, line 1, 
-- 1 -- has been inserted, replacing “3”.
The claims have been amended as follows: 
	Referring to claim 11, line 1, 
-- 8 -- has been inserted, replacing “10”.
Claim Rejections - 35 USC § 101
1.	Rejections withdrawn.  
Claim Rejections - 35 USC § 103
2.	Rejections withdrawn.  
Allowable Subject Matter

While, Dhurandhar teaches the following: 
1, 8, 15. A method and system for localizing abnormal energy consumption at a facility by a processor in a computing environment, and a computer program product for detection of energy consumption in a building associated with a computing environment by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein (paragraphs 87-94, claims 1-13), the computer-readable program code portions comprising: one or more computers with executable instructions that when executed cause the system to (paragraphs 87-94, claims 1-13): 
generate one or more residuals for both one or more predictors and a prediction according to one or more energy consumption measurements, weather data, and one or more characteristics of the one or more facilities, or a combination thereof (claims 1, 3, 5-13, “a pattern of the residuals of the generated model over time, a residual representing a difference between the energy actual and predicted energy use for a building; and analyzing residual effects of a building's energy usage after said factoring out building characteristics and weather conditions using a randomization test, said randomization test determining, for each building or household, whether its obtained pattern of residuals is random or demonstrates non-randomness, wherein said buildings identified as demonstrating non-randomness of its obtained pattern of residuals are flagged as anomalous energy usage entities”; paragraphs 63-86); and 

according to those of the one or more residuals associated with one or more predictors having an actual energy measurement deviating from a predicted actual energy measurement (Abstract, claims 1-13, “flagging anomalous energy usage buildings as buildings identified as: having energy usage that migrate from one cluster to another cluster between time periods; having electricity usage not predicted by said model; exhibiting demonstrating non-randomness of its obtained pattern of residuals; or have a residual energy computed for a building as exceeding a certain distance from an expected residual mean based on said rule; or combinations thereof”, paragraphs 36-86; Fig. 5, paragraphs 22, 36, 40, 54, 56-60, 85-86, “each of the four kernel algorithms 
And, referring to claims 1, 8, 15, Pal teaches alerting one or more Internet of Things (IoT) devices via a display of the one or more IoT devices (claim 7; paragraph 36, 45, 47, 49, 91-92).  
Neither Dhurandhar nor Pal, taken either alone or in obvious combination disclose all the claimed features of applicant’s instant invention, specifically including:
monitoring, by the processor, data collected by one or more Internet of Things (IoT) devices, wherein the data is representative of a combination of one or more energy consumption measurements, weather data, and one or more characteristics of one or more facilities; 
training, by the processor, one or more machine learning models using the monitored data, wherein the machine learning model is used to tune combinations of features or parameters of the one or more IoT devices to enable the collection of the monitored data; 
generating, by the processor, one or more residuals for both one or more predictors and a prediction according to an analyzation of the monitored data by the trained one or more machine learning models; 
localizing, by the processor based on the analyzation, an energy consumption anomaly to a particular meter or sub-meter within a specific zone of the one or more facilities according to those of the one or more residuals associated with one or more predictors having an actual energy measurement deviating from a predicted actual energy measurement, wherein the predictors are sub-meters monitoring a plurality of 
automatically alerting, by the processor, the one or more IoT devices of the localized energy consumption anomaly via a display of the one or more IoT devices.
It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean Shechtman/Primary Examiner, Art Unit 2115